AMENDMENT TO THE DISTRIBUTION AGREEMENT BETWEEN OLD MUTUAL FUNDS II AND OLD MUTUAL INVESTMENT PARTNERS DATED JULY 8, 2004 AS AMENDED AS OF THE CLOSE OF BUSINESS ON DECEMBER 4, 2009 THIS AMENDMENT dated December 4, 2009 to the Distribution Agreement dated July 8, 2004, as amended (the “Distribution Agreement”), by and between Old Mutual Funds II (“OMF II”) and Old Mutual Investment Partners (“OMIP”), shall be as follows: WHEREAS, effective as of the close of business on December 4, 2009, the Old Mutual Columbus Circle Technology and Communications Fund was reorganized into the Old Mutual Focused Fund; and WHEREAS, effective as of the close of business on December 4, 2009, the Old Mutual Growth Fund was reorganized into the Old Mutual Focused Fund. NOW, THEREFORE, the parties agree as follows: 1.Exhibit A to the Distribution Agreement shall be replaced with the Exhibit A attached hereto. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II By: /s/ Robert T. Kelly Name: Robert T. Kelly Title: Treasurer OLD MUTUAL INVESTMENT PARTNERS By: /s/ Mark E. Black Name: Mark E. Black Title: Chief Financial Officer EXHIBIT A TO DISTRIBUTION AGREEMENT DATED JULY 8, 2004, AS AMENDED, BETWEEN OLD MUTUAL FUNDS II AND OLD MUTUAL INVESTMENT PARTNERS AS AMENDED AS OF THE CLOSE OF BUSINESS ON DECEMBER 4, 2009 Old Mutual Analytic U.S. Long/Short Fund Old Mutual Barrow Hanley Core Bond Fund Old Mutual Barrow Hanley Value Fund Old Mutual Cash Reserves Fund Old Mutual Dwight High Yield Fund Old Mutual Dwight Intermediate Fixed Income Fund Old Mutual Dwight Short Term Fixed Income Fund Old Mutual Focused Fund Old Mutual Heitman REIT Fund Old Mutual Large Cap Growth Fund Old Mutual Strategic Small Company Fund Old Mutual TS&W Mid-Cap Value Fund Old Mutual TS&W Small Cap Value Fund
